Former Shenhua Coal Executive Elected to L&L’s Board SEATTLE, April 9, 2011. L & L Energy, Inc. (Nasdaq: LLEN) (“L&L” or the “Company”), a U.S. based company since 1995 with coal mining and distribution businesses in China, announced today that Mr. Jingcai Yang, a China coal expert and former senior executive for Shenhua Group Corporation Limited (“Shenhua”), has been unanimously elected to the Company’s Board of Directors. Mr. Yang is a well known leader in the China coal industry. He has over 30 years of experience, 16 of those spent with Shenhua, the largest coal company in the world. Mr. Yang was formerly the Chief Engineer of Shenhua before being promoted to Chairman & CEO of Shendong Coal Corporation, the largest and most profitable Shenhua subsidiary, where he held full P&L responsibility. He has visited the US on numerous occasions, working with many large US coal companies. In 2007 Mr. Yang was elected as a Deputy to the Tenth National People’s Congress of China. He now acts as Chairman & CEO of Ocean Wide Energy Investment Company in Beijing. Mr. Yang graduated from Fu Xin Mining Institute in 1977. In addition to producing coal, Shenhua also owns railway, power plants, port facilities, and shipping fleets. In 2010, Shenhua’s raw coal output was approximately 350 million tons, equating to approximately USD$34.5 billion in operating income. Dickson
